Exhibit 10.39

NOTE: This Performance Restricted Stock Unit Award Agreement is applicable to
performance restricted stock unit awards made to members of the Managing
Committee (“Participants”) of U.S. Bancorp (the “Company”) on and after
January 1, 2018. These performance restricted stock unit awards have the terms
and conditions set forth in (a) each Participant’s grant detail (the “Grant
Detail”), which can be accessed on the Fidelity Website at www.netbenefits.com
(or the website of any other stock plan administrator selected by the Company in
the future), and (b) the form of Exhibit A hereto (which will be completed to
include all information called for therein) (the “Completed Exhibit A”) provided
to such Participant as soon as administratively feasible following the date on
which the award is made. The Grant Detail may be viewed at any time on this
Website, and the Grant Detail may also be printed out. In addition to the
individual terms and conditions set forth in the Grant Detail and the Completed
Exhibit A, each performance restricted stock unit award will have the terms and
conditions set forth in the form of Performance Restricted Stock Unit Award
Agreement below. As a condition of each performance restricted stock unit award,
Participant accepts the terms and conditions of the Performance Restricted Stock
Unit Award Agreement, the Grant Detail and the Completed Exhibit A.

U.S. BANCORP

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT, together with the Grant Detail and the Completed Exhibit A which
are incorporated herein by reference (collectively, the “Agreement”), sets forth
the terms and conditions of a performance restricted stock unit award
representing the right to receive shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”). The grant of this performance
restricted stock unit award is made pursuant to the Company’s 2015 Stock
Incentive Plan, which was approved by shareholders on April 21, 2015 (the
“Plan”) and is subject to its terms. Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.

The Company and Participant agree as follows:

1. Award

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant a performance restricted stock unit award entitling
Participant to the number of performance restricted stock units (the “Units”)
equal to the “Target Award Number” set forth in Participant’s Grant Detail (such
number of units, the “Target Award Number”). The Target Award Number shall be
adjusted upward or downward as provided in the Completed Exhibit A. The number
of Units that Participant will receive under the Agreement, after giving effect
to such adjustment, is referred to herein as the “Final Award Number.” Each Unit
represents the right to receive one share of Common Stock, subject to the
vesting requirements and distribution provisions of the Agreement and the terms
of the Plan. The shares of Common Stock distributable to Participant with
respect to the Units granted hereunder are referred to as the “Shares.”
Participant’s Grant Detail sets forth the date of grant of this award (the
“Grant Date”). The Completed Exhibit A sets forth (a) the performance period
over which the Final Award Number will be determined (the “Performance Period”),
and (b) the date on which the Final Award Number will be determined (the
“Determination Date”).

2. Vesting; Forfeiture

(a) Time-Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, if the Participant remains continuously employed by the Company or an
Affiliate of the Company through the Vesting Date as set forth in the
Participant’s Grant Detail at the time of grant (the “Scheduled Vesting Date”),
the number of Units equal to the Final Award Number shall become vested on the
Scheduled Vesting Date. and will be settled and Shares delivered in accordance
with Section 3(a), provided that Participant has at all times since the Grant
Date complied with the terms of any confidentiality and non-solicitation
agreement between the Company or an Affiliate and the Participant. Except as
otherwise provided in the Agreement, if Participant ceases to be an employee of
the Company and its Affiliates prior to the Scheduled Vesting Date, all Units
that have not become vested previously shall be immediately and irrevocably
forfeited.



--------------------------------------------------------------------------------

(b) Continued Vesting Upon Separation From Service Due to Retirement.
Notwithstanding Section 2(a), if Participant has a Separation From Service (as
defined in Section 10) with the Company or any Affiliate by reason Retirement
(as defined in Section 10), prior to the Scheduled Vesting Date, and provided
such Separation From Service is not a Qualifying Termination, the Units shall
not be forfeited, but rather, the Participant’s Target Award Number will be
adjusted by pro-rating as follows. The Participant’s Target Award Number will be
adjusted by dividing the number of days during the Performance Period prior to
Participant’s Separation From Service by the total number of days in the
Performance Period. The resulting number will be the Participant’s “Pro-rated
Target Award Number”. Following the end of the Performance Period, Participant’s
Pro-rated Target Award Number will be adjusted upward or downward as provided in
the Completed Exhibit A to determine Participant’s Final Award Number. Subject
to the terms of the Agreement, including Section 2(f) hereof, and provided that
Participant has at all times since the Grant Date complied with the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, the number of Units equal to the Final Award will
be settled and Shares delivered in accordance with Section 3(a).

(c) Continued Vesting Following Death or Disability. If Participant ceases to be
an employee by reason of death, or if Participant has a Separation From Service
by reason of Disability (as defined in Section 10) prior to the Scheduled
Vesting Date, then the Units shall not be forfeited. Rather, the Target Award
Number will be eligible to become vested following the end of the Performance
Period, subject to adjustment upward or downward as provided in the Completed
Exhibit A to determine Participant’s Final Award Number. Subject to the terms of
the Agreement, including Section 2(f) hereof, and provided the Participant has
at all times since the Grant Date complied with the terms of any confidentiality
and non-solicitation agreement between the Company or an Affiliate and the
Participant, the number of Units equal to the Final Award will be settled and
Shares delivered in accordance with Section 3(a).

(d) Continued Vesting Following a Qualifying Termination. Notwithstanding the
vesting provisions contained in Section 2(a) and 2(b) above, but subject to the
other terms and conditions of the Agreement, if Participant experiences a
Qualifying Termination (as defined in Section 10) prior to the Scheduled Vesting
Date, then the Units shall not be forfeited, but rather the Target Award Number
will be eligible to become vested following the end of the Performance Period,
subject to adjustment upward or downward as provided in the Completed Exhibit A
to determine Participant’s Final Award Number. Subject to the terms of the
Agreement, including Section 2(f) hereof, and provided the Participant has at
all times since the Grant Date complied with the terms of any confidentiality
and non-solicitation agreement between the Company or an Affiliate and the
Participant, the number of Units equal to the Final Award will be settled and
Shares delivered in accordance with Section 3(b). Notwithstanding the foregoing,
if in connection with a Change in Control the Units are adjusted, or units in
the acquiring or surviving entity are substituted for the Units, or the Plan is
terminated, in each case as permitted under the Plan and in accordance with
Section 409A, then the terms of such adjustment, substitution or plan
termination will govern the treatment of the Units.

(e) Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all Units that have not been settled (and Shares
delivered) previously shall be immediately and irrevocably forfeited. If
Participant’s employment with the Company is terminated for Cause, all Units
that have not been settled (and Shares delivered) previously shall be
immediately and irrevocably forfeited. Upon forfeiture, Participant shall have
no rights relating to the forfeited Units (including, without limitation, any
rights to receive a distribution of Shares with respect to the Units and the
right to receive Dividend Equivalents).

 

-2-



--------------------------------------------------------------------------------

(f) Special Risk-Related Cancellation Provisions. Notwithstanding any other
provision of the Agreement, if at any time subsequent to the Grant Date the
Committee determines, in its sole discretion, that Participant has (i) failed to
comply with Company policies and procedures, including the Code of Ethics and
Business Conduct, (ii) violated any law or regulation, (iii) engaged in
negligent or willful misconduct, or (iv) engaged in activity resulting in a
significant or material control deficiency under the Sarbanes-Oxley Act of 2002,
and such failure, violation, misconduct or activity (A) demonstrates an
Inadequate Sensitivity (as defined below) to the inherent risks of Participant’s
business line or functional area, and (B) results in, or is reasonably likely to
result in, a material adverse impact (whether financial or reputational) on the
Company or Participant’s business line or functional area, all or part of the
Units granted under the Agreement that have not been settled (and Shares
delivered) at the time of such determination may be cancelled, and, if so
cancelled, Participant will have no rights with respect to the Units.
“Inadequate Sensitivity” means Participant has engaged in imprudent activities
that subject the Company to risk outcomes in future periods, including risks
that may not be apparent at the time the activities are undertaken.

3. Distribution of Shares with Respect to Units

Subject to the terms of the Agreement, following the vesting of Units and
following the payment of any applicable withholding taxes pursuant to Section 7
hereof, the Company shall cause to be issued and delivered to Participant
(including through book entry) Shares registered in the name of Participant or
in the name of Participant’s legal representatives, beneficiaries or heirs, as
the case may be, as follows:

(a) General Rule. As soon as administratively feasible following the Scheduled
Vesting Date (but in no event later than December 31st of the year in which such
Scheduled Vesting Date occurs), all Shares issuable pursuant to Units that
become vested in accordance with Sections 2(a) through 2(c) hereof shall be
distributed to Participant, or in the event of Participant’s death, to the
representatives of Participant or to any Person to whom the Units have been
transferred by will or the applicable laws of descent and distribution.

(b) Qualifying Termination Distributions. Except as otherwise provided in this
Section 3(b), as soon as administratively feasible following the Scheduled
Vesting Date (but in no event later than December 31st of the year in which such
Scheduled Vesting Date occurs), all Shares issuable pursuant to Units that
become vested in accordance with Sections 2(d) hereof shall be distributed to
Participant, or in the event of Participant’s death, to the representatives of
Participant or to any Person to whom the Units have been transferred by will or
the applicable laws of descent and distribution. Notwithstanding the foregoing,
if in connection with a Change in Control the Units are adjusted, or units in
the acquiring or surviving entity are substituted for the Units, or the Plan is
terminated, in each case as permitted under the Plan and in accordance with
Section 409A, then the terms of such adjustment, substitution or plan
termination will govern the treatment of the Units, including the time and
manner of settlement of the Units.

In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.

4. Rights as Shareholder; Dividend Equivalents

Prior to the distribution of Shares with respect to Units pursuant to Section 3
above, Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that Participant shall be entitled to
accrue cash Dividend Equivalents on outstanding Units (i.e. Units that have not
been forfeited or settled), whether vested or unvested, if cash dividends on the
Common Stock are declared by the Board on or after the Grant Date. Prior to the
Determination Date, Participant will accrue cash Dividend Equivalents on Units
equal to the Target Award Number. Specifically, when cash dividends are paid
with respect to a share of outstanding Common Stock, an amount of cash per Unit
equal to the cash dividend paid with respect to a share of outstanding Common
Stock will be accrued with respect to each Unit in Participant’s Target Award
Number. On the Determination Date, the dollar amount of Participant’s cumulative
accrued Dividend Equivalents as of the Determination Date will be multiplied by
Participant’s Target Award Number Percentage to determine the amount of cash
Dividend Equivalents that will be paid to Participant. Dividend Equivalents will
be paid in cash on the date on which the underlying Units giving rise to the
Dividend Equivalents are settled and paid out. The Dividend Equivalents shall be
treated as earnings on, and as a separate amount from, the Units for purposes of
Section 409A of the Code.

 

-3-



--------------------------------------------------------------------------------

5. Restriction on Transfer

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company. No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise
(except by will or laws of descent and distribution), shall vest the purported
transferee with any interest or right in or with respect to the Units or the
Shares issuable with respect to the Units.

6. Securities Law Compliance

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.

7. Income Tax Withholding

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Without limiting the foregoing, the
Company may, but is not obligated to, permit or require the satisfaction of tax
withholding obligations through net Share settlement at the time of delivery of
Shares (i.e. the Company withholds a portion of the Shares otherwise to be
delivered with a Fair Market Value, as such term is defined in the Plan, equal
to the amount of such taxes, but only to the extent necessary to satisfy certain
statutory withholding requirements to avoid adverse accounting treatment under
ASC 718) or through an open market sale of Shares otherwise to be delivered, in
each case pursuant to such rules and procedures as may be established by the
Company.

8. Miscellaneous

(a) The Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the Fidelity
Website at www.netbenefits.com (or the website of any other stock plan
administrator selected by the Company in the future).

(b) The Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.

(c) Participant acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Shares issued
with respect to the Units hereunder may have tax consequences pursuant to the
Code or under local, state or international tax laws. It is intended that the
Award shall comply with Section 409A of the Code, and the provisions of the
Agreement and the Plan shall be construed and administered accordingly. Any
amendment or modification of the Award (to the extent permitted under the terms
of the Plan), will be undertaken in a manner intended to comply with
Section 409A, to the extent applicable. Notwithstanding the foregoing, there is
no guaranty or assurance as to the tax treatment of the Award. Participant
acknowledges that Participant is relying solely and exclusively on Participant’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting, amendment,
or any payment with respect thereto, and the sale or other taxable disposition
of the Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.

 

-4-



--------------------------------------------------------------------------------

9. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

10. Definitions

For purposes of the Agreement, the following terms shall have the definitions as
set forth below:

(a) “Change in Control” shall have the meaning ascribed to it in the Plan, but
only if the event or circumstances constituting such change in control also
constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Code.

(b) “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.

(c) “Qualifying Termination” means:

(A) Participant’s Separation From Service with the Company and its Affiliates as
a result of the Company’s termination of Participant’s employment for any reason
other than Cause within 12 months following a Change in Control, provided that
such a termination will not be a Qualifying Termination if: i) the Company has
notified the Participant in writing more than 30 days prior to the Announcement
Date that Participant’s employment is not expected to continue for more than 12
months following the date of such notification, and Participant’s employment is
in fact terminated within such 12 month period; or ii) Participant has announced
in writing, prior to the date the Company provides a Notice of Termination to
Participant, that Participant intends to terminate his or her employment; or

(B) Participant’s Separation From Service with the Company and its Affiliates
(other than as a result of Participant’s termination of employment by the
Company for Cause) within 12 months following a Change in Control, if, at the
time of such Separation From Service, Participant is age 55 or older and has had
10 or more years of employment with the Company or its Affiliates following such
Participant’s most recent date of hire by the Company or its Affiliates.

For purposes of this definition, the term Company shall be deemed to include any
Person that has assumed this Award (or provided a substitute award to
Participant) in connection with a Change in Control.

(d) “Retirement” means a Separation From Service with the Company and its
affiliates (other than for Cause) by a Participant who is age 55 or older and
has had 10 or more years of employment with the Company or its Affiliates
following such Participant’s most recent date of hire by the Company or its
Affiliates.

(e) “Separation From Service” means a Participant’s separation from service with
the Company and its affiliates, as determined under Treasury Regulation section
1.409A-1(h)(1), provided, that the term “affiliate” shall mean a business entity
which is affiliated in ownership with the Company and that is treated as a
single employer under the rules of section 414(b) and (c) of the Code (applying
the eighty percent common ownership standard).

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

TO

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the manner in which the Final Award Number will be determined for each
Participant.

Definitions

Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, the Performance Restricted Stock Unit Award
Agreement and Participant’s Grant Detail. The following terms used in the text
of this Exhibit A and in the ROE Performance Matrix shall have the meanings set
forth below:

“Company ROE Maximum” means ____%.

“Company ROE Minimum” means ____%.

“Company ROE Result” means the ROE achieved by the Company during the
Performance Period.

“Company ROE Target” means ____%.

“Determination Date” means the date on which the Final Award Number is
determined, which date shall not be later than 45 days after the last day of the
Performance Period.

“Final Award Number” means the “Final Award Number” determined in accordance
with this Exhibit A.

“Peer Group Companies” means the following companies:
____________________________________.

“Peer Group ROE Ranking Maximum” means the ____ percentile.

“Peer Group ROE Ranking Minimum” means the ____ percentile.

“Peer Group ROE Ranking Target” means the ____ percentile.

“Peer Group ROE” means the ROE achieved by the Peer Group Companies during the
Performance Period.

“Peer Group ROE Ranking” means the percentile rank of the Company ROE Result
relative to Peer Group ROE.

“Performance Period” means the period commencing on January 1, 20__ and ending
December 31, 20__.

“ROE” means (a) net income applicable to the common shareholders of a company
during the Performance Period, divided by (b) that company’s average common
shareholders’ equity during the Performance Period.

“ROE Performance Matrix” means the ROE Performance Matrix set forth in this
Exhibit A.

“Target Award Number” means the “Target Award Number” set forth in a
Participant’s Grant Detail.

“Target Award Number Percentage” means the “Target Award Number Percentage”
determined in accordance with the ROE Performance Matrix and the related rules
set forth in this Exhibit A.

 

-6-



--------------------------------------------------------------------------------

Determination of Final Award Number

Each Participant has been granted a number of Units equal to the Target Award
Number. The Target Award Number will be adjusted upward or downward depending on
(a) whether the Company ROE Result is greater or less than the Company ROE
Target, and (b) the Peer Group ROE Ranking. The Final Award Number for each
Participant will be determined by multiplying (i) the Target Award Number
Percentage by (ii) the Target Award Number. The Target Award Number Percentage
will be determined in accordance with the following ROE Performance Matrix and
the related rules below:

ROE PERFORMANCE MATRIX

 

Company
ROE

Result

(Vertical
Axis)

        Target Award Number Percentage      Company ROE Maximum (__%) or more   
  75 %      125 %      150 %     Company ROE Target (___%)      50 %      100 % 
    125 %     Company ROE Minimum (___%) or less (but greater than zero)      25
%      50 %      75 %     Company ROE is 0% or less      0 %      0 %      0 % 
          Peer Group
ROE Ranking
Minimum
or below     Peer Group
ROE
Ranking
Target     Peer Group
ROE Ranking
Maximum
or above          




Peer Group ROE Ranking


(Horizontal Axis)

 


 

In determining the Target Award Number Percentage in accordance with the ROE
Performance Matrix, the following rules will apply:

 

  •   If the Company ROE Result is greater than the Company ROE Minimum and less
than the Company ROE Target, the Target Award Number Percentage on the vertical
axis will be determined by interpolation of the Company ROE Result between the
Company ROE Minimum and the Company ROE Target.

 

  •   If the Company ROE Result is greater than the Company ROE Target and less
than the Company ROE Maximum, the Target Award Number Percentage on the vertical
axis will be determined by interpolation of the Company ROE Result between the
Company ROE Target and the Company ROE Maximum.

 

  •   If the Peer Group ROE Ranking is greater than the Peer Group ROE Ranking
Minimum and less than the Peer Group ROE Ranking Target, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Minimum and the Peer Group ROE
Target.

 

  •   If the Peer Group ROE Ranking is greater than the Peer ROE Group Ranking
Target and less than the Peer Group ROE Ranking Maximum, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Target and the Peer Group ROE
Maximum.

 

-7-



--------------------------------------------------------------------------------

  •   After the Target Award Number Percentage on each of the vertical axis and
horizontal axis has been determined, the actual Target Award Number Percentage
will be determined by interpolation of the data points (i.e., the percentages)
set forth in the ROE Performance Matrix.

 

  •   In no event shall the Target Award Number Percentage be greater than
150.0%.

The Final Award Number for each Participant shall be determined by the Committee
on the Determination Date. The Grant Detail of each Participant shall be amended
to reflect the Final Award Number as soon as administratively feasible after the
Final Award Number for such Participant is determined.

Committee Determinations

The Committee shall make all determinations necessary to arrive at the Final
Award Number for each Participant. The Committee shall determine the Company ROE
Result by reference to the Company’s audited financial statements as of and for
the year ending on the last day of the Performance Period. The Committee shall
determine the Peer Group ROE Ranking by reference to publicly available
financial information regarding the Peer Companies. Any determination by the
Committee pursuant to this Exhibit A will be binding upon each Participant and
the Company.

No Fractional Units

In the event the Final Award Number is a number of Units that is not a whole
number, then the Final Award Number shall be rounded down to the nearest whole
number.

 

-8-